Name: 2003/907/CFSP: Council Decision 2003/907/CFSP of 22 December 2003 implementing Common Position 2003/297/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  defence;  Asia and Oceania;  international law;  political framework;  European construction
 Date Published: 2003-12-24

 Avis juridique important|32003D09072003/907/CFSP: Council Decision 2003/907/CFSP of 22 December 2003 implementing Common Position 2003/297/CFSP on Burma/Myanmar Official Journal L 340 , 24/12/2003 P. 0081 - 0093Council Decision 2003/907/CFSPof 22 December 2003implementing Common Position 2003/297/CFSP on Burma/MyanmarTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 2003/297/CFSP of 28 April 2003 on Burma/Myanmar(1) and in particular Article 8 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) In accordance with Article 8 of Common Position 2003/297/CFSP, the Council, acting upon a proposal by a Member State or the Commission, is to adopt modifications to the list contained in the Annex to that Common Position of persons subject to the restrictive measures as required.(2) By Decision 2003/461/CFSP(2), the Council updated the list contained in the Annex to Common Position 2003/297/CFSP.(3) Because of the appointment of the new members of the Government of Burma/Myanmar on 25 August 2003, a further update of that list is necessary,HAS DECIDED AS FOLLOWS:Article 1The list of persons set out in the Annex to Common Position 2003/297/CFSP is hereby replaced by the list set out in the Annex.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Costa(1) OJ L 106, 29.4.2003, p. 36. Common Position as amended by Decision 2003/461/CFSP (OJ L 154, 21.6.2003, p. 116).(2) OJ L 154, 21.6.2003, p. 116.ANNEXList of persons referred to in Article 11. State Peace and Development Council (SPDC)>TABLE>2. Regional Commanders>TABLE>3. Deputy Regional Commanders>TABLE>4. Ministers>TABLE>5. Deputy Ministers>TABLE>6. Former Members of Government>TABLE>7. Other Tourism Related Appointments>TABLE>8. Ministry of Defence Senior Officers>TABLE>9. Members of the Office of the Chief of Military Intelligence (OCMI)>TABLE>10. Military Officers running Prisons and Police>TABLE>11. United Solidarity and Development Association (USDA)>TABLE>12. Persons who benefit from Govt. Eco. Policies>TABLE>13. State Economic Enterprises>TABLE>